 
HDS INTERNATIONAL CORP. NAME CHANGE AND TICKER CHANGE TO GO EFFECTIVE TOMORROW,
JUNE 30, 2016; MANAGEMENT PROVIDES UPDATE
 
 
CHICAGO, IL / ACCESSWIRE / June 29, 2016 / HDS International Corp. and CMG
Holdings Group, Inc. (OTC PINK: HDSI & OTCQB: CMGO): HDSI is pleased to announce
that starting tomorrow our change of name and trading symbol go into
effect.  The new name of the company will be officially “Good Gaming, Inc.” and
the trading symbol will be “GMER”.  We believe that these two corporate actions
more aptly describe our new and exciting business going forward, and management
is extremely pleased with these changes after months of work bringing the public
vehicle current with its SEC filings.  As part of this process, FINRA performed
an extensive review of the Company’s financial information and shareholder/Board
resolutions and has told us in writing that these changes will become effective
June 30, 2016.
 
 
Management would like to take the opportunity to set the record straight as to
what took place with the cancelled tournament this past weekend.  While we are
aware of certain negative feelings and misconceptions among our investors, we
thought we would take this chance to explain.  One of the founders of the
company is battling a virulent form of cancer and was scheduled for emergency
surgery for Saturday evening.  There were a number of team members that wanted
to be at the hospital to support his wife and family.  While all tournaments are
important, that tournament was simply a beta for team environments such as
Overwatch.  Given we had a response of less than 200 players, they seemed to
understand our desire to put it off and thus the decision was made to maximize
the outcome for the Company.  The decision was made at the highest level in the
organization and had nothing to do with not being able to replace our founder,
as he is not involved in running the tournaments directly.  It was a group
decision based on solidarity with one of our own.  There was nothing nefarious
in management’s decision, but rather it was simply a desire to do what we
thought was the right thing to do.  We apologize to any of our shareholders who
took this as some type of slight or insult.  We have and will continue to
produce quality product and tournaments.  We have a number in the pipeline and
they will be launching shortly, and we believe you will be pleased with what we
have up our sleeve.  Hang in there as you are about to get an excellent
show.  Thanks for all your support.  – GG Management
 
About HDS International Corp.


Good Gaming, Inc. (HDS International Corporation) is a leading tournament gaming
platform and online destination targeting the over 205 million eSports players
and participants worldwide that want to compete at the high school or college
level.


Forward-Looking Statements


Statements not historical in nature, are intended, and are hereby identified as,
"forward-looking statements". Forward-looking statements may be identified by
words including "anticipate," "believe," "intends," "estimates," "expect," and
similar expressions. The Company cautions readers that forward-looking
statements including, without limitation, those relating to future business
prospects are subject to risks and uncertainties that could cause actual results
to differ materially from projections, estimates or aspirations, due to factors
such as those relating to economic, governmental, technological, and any risks
and factors identified from time to time in the Company's reports filed with the
SEC.


Contact Information


HDS International Corp. (Good Gaming, Inc.)
Vik Grover
CEO
(708) 400-9050
corporate@good-gaming.com


SOURCE: HDS International Corp.
